Case 8:16-cv-02862-SDM-TGW Document 108 Filed 12/18/19 Page 1 of 2 PageID 4181




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION


    THE IPE CLIP FASTENER
    COMPANY, LLC,

                                  Plaintiff,         Case No.: 8:16-cv-02862-SDM-TGW
    v.

    SIMPSON STRONG-TIE COMPANY,
    INC.,

                                  Defendant.



           NOTICE OF SETTLEMENT AND STIPULATION OF DISMISSAL

           Pursuant to Local Rule 3.08, Plaintiff The Ipe Clip Fastener Company, LLC and

    Defendant Simpson Strong-Tie Company, Inc. hereby jointly advise the Court that the

    Parties have entered into a Settlement Agreement to compromise and settle the above-

    captioned action.

           WHEREFORE, pursuant to Fed. R. Civ. P. 41, the Parties stipulate and

    respectfully move the Court to dismiss with prejudice the Plaintiff’s Claims against

    Defendant and Defendant’s Counterclaims against Plaintiff. Plaintiff and Defendant will

    bear their own costs and attorneys’ fees in the above-captioned action; and, the Court

    shall maintain jurisdiction to enforce the Settlement Agreement if necessary.

    Dated: December 18, 2019                            Respectfully submitted,

    /s/ Jennifer L. Friedman                            /s/ Joseph V. Mauch
    Jennifer L. Friedman, Esq.                          Erick C. Howard
    Schröder, Joseph & Associates, LLP                  Joseph V. Mauch
    392 Pearl Street, Suite 301                         Arthur J. Shartsis


                                                1
Case 8:16-cv-02862-SDM-TGW Document 108 Filed 12/18/19 Page 2 of 2 PageID 4182




    Buffalo, New York 14202                           Shartsis Friese LLP
    Telephone No.: (716) 881-4900                     One Maritime Plaza, 18th Floor
    Facsimile No.: (716) 881-4909                     San Francisco, CA 94111
    jfriedman@sjalegal.com                            Telephone No.: (415) 421-6500
                                                      ehoward@sflaw.com
    J. Todd Timmerman                                 jmauch@sflaw.com
    Florida Bar No. 0956058                           ashartsis@sflaw.com
    ttimmerman@slk-law.com
    Mindi M. Richter                                  Michael J. Colitz, III
    Florida Bar No. 0044827                           Florida Bar No. 164348
    mrichter@slk-law.com                              Gray Robinson, P.A.
    Jeffrey B. Fabian                                 401 E. Jackson Street, Suite 2700
    Florida Bar No. 0085868                           Tampa, FL 33602
    jfabian@sIk-law.com                               Telephone No.: (813) 273-5000
    Shumaker, Loop & Kendrick, LLP                    Facsimile No.: (813) 273-5145
    101 East Kennedy Boulevard, Suite 2800            michael.colitz@gray-robinson.com
    Tampa, Florida 33602
    Telephone No.: (813) 229-7600                     Attorneys for Defendant
    Facsimile No.: (813) 229-1660                     Simpson Strong-Tie Company, Inc.

    Attorneys for Plaintiff
    The Ipe Clip Fastener Company, LLC


                                  CERTIFICATE OF SERVICE


            I HEREBY CERTIFY that on December 18, 2019, I electronically filed the

    foregoing with the Clerk of Court using the CM/ECF system, which will send electronic

    filing to all counsel of record.


                                                     /s/ Jennifer L. Friedman __________
                                                     Attorney




                                              2
